Citation Nr: 0904904	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs benefits purposes to handle disbursement of funds 
under the provisions of 38 C.F.R. § 3.353.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to June 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The probative medical evidence of record clearly 
establishes that the Veteran lacks the mental capacity to 
manage his own affairs, to include handling disbursement of 
VA funds.  


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (2002); 38 C.F.R. §§ 3.159, 
3.353 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) explicitly held that the notice and assistance 
provisions do not apply to competency determinations.  
Consequently, the Board is not required to address the RO's 
efforts to comply with those provisions with respect to the 
issue currently on appeal.

Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

A November 2004 rating decisions proposed a finding of 
incompetency.  A January 2005 rating decision determined that 
the Veteran was not competent to handle disbursement of VA 
funds.  The Veteran appealed the January 2005 rating 
decision.  In May 2005 VA assigned a payee other than the 
Veteran's estranged spouse for his VA benefits in response to 
his objections.  

After carefully considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the Veteran is not competent to handle the disbursement 
of VA benefits.  The Veteran's service-connected 
schizophrenia is currently evaluated as 100 percent 
disabling.  In reviewing the evidence of record it is clear 
that the Veteran has a long history of psychiatric illness, 
he is mentally incapable of working, and that he has 
continued to be involved in the use of illegal drugs.

A VA psychiatric examination was conducted in January 2005 to 
assess the Veteran's competency.  The VA examiner noted that 
the Veteran's claims files were reviewed in conjunction with 
the examination.  The examiner further noted that the Veteran 
had multiple psychiatric admissions and that he admitted at 
the time of the examination that he was using cocaine 
approximately 3 times a week.  The examiner noted that drug 
and alcohol abuse were factors in the Veteran's condition and 
that it was difficult o separate drug use from the underlying 
schizophrenia.  The examiner opined that, based on the 
Veteran's statements about his cocaine use and evidence of 
record suggesting he was purposefully misdirecting funds to 
purchase drugs, he was not mentally competent for 
distribution of VA funds towards his best self-interest.  

In light of the foregoing, the Board finds that the evidence 
clearly favors a finding that the Veteran is mentally 
incompetent for VA benefit purposes at this time.  Although 
the Veteran believes that he is competent to handle his VA 
funds and argues that he has never missed any mortgage 
payments, as a layman, he simply is not qualified to render a 
probative opinion as to his mental competency, including his 
capacity to handle disbursement of his VA funds.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He has 
provided no countervailing medical evidence to rebut the 
medical evidence in the claims files supporting a 
determination of incompetency.  Hence, the Board finds that 
the evidence of record clearly and convincingly leaves no 
doubt as to the Veteran's incompetency.

ORDER

Inasmuch as the Veteran is incompetent for VA benefits 
purposes, the benefit sought on appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


